— Appeal by the defendant from a judgment of the County Court, Suffolk County (Mallon, J.), rendered June 22, 1984, convicting him of grand larceny in the second degree, upon a jury verdict, and imposing sentence.
*546Ordered that the judgment is affirmed.
The evidence, when viewed in a light most favorable to the People, was legally sufficient to support the defendant’s conviction (see, People v Malizia, 62 NY2d 755, cert denied 469 US 932).
Upon the exercise of our factual review power, we are satisfied that the evidence established the defendant’s guilt beyond a reasonable doubt and that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
In addition, the issue of the repugnancy of the verdict is not preserved for appellate review (see, People v Alfaro, 66 NY2d 985). In any event, based upon the jury charge, the defendant’s acquittal on the charge of burglary in the third degree did not negate an element of grand larceny in the second degree of which the defendant was convicted (see, People v Tucker, 55 NY2d 1, rearg denied 55 NY2d 1039).
We further conclude that the court did not abuse its discretion in denying the defendant’s motion to set aside the verdict based upon newly discovered evidence (see, CPL 330.30 [3]; People v Rivera, 108 AD2d 829, 830).
Finally, we have reviewed the defendant’s remaining contentions and find them to be either unpreserved for appellate review or without merit. Mangano, J. P., Bracken, Fiber and Kunzeman, JJ., concur.